Title: John Vaughan to Thomas Jefferson, 22 January 1818
From: Vaughan, John
To: Jefferson, Thomas


                    
                        D sir
                        Philad.
22. Jany 1818 Evg 9. o’Clock
                    
                    The friend of man & of Science Our invaluable friend is no more—within an hour he has been taken from  us—The loss of Dr Wistar leaves a breach never to be repair’d to us, or to the public—He has been the focus, round which the votaries of of Science & public good collected, he animated them by his counsel & his exemple,—Our Society, the Medical School, & almost every useful institution, where knowledge was to be extended or benevolence exercised, found in him a warm & enlightend supporter—
                    But what can I say to you, that you know do not know better than myself—In our feeling & regrets we are equal—He has for years been the greatest source of my comfort & enjoyment & how could it be otherwise when I was gratified by his Society two or three times in every Week whilst he was in Philada & assisted him in many of his useful & philanthopic plans—But I  must close my heart is too full to proceed—Yours as ever—
                    
                        Jn Vaughan
                    
                